The bill was filed for the cancellation of a policy of insurance issued to Mandel, for restraining actions at law instituted by the defendants Haidak and Weiss in the supreme court, and a threatened suit by the defendant Niserholtz. The basis of the bill was the failure of Mandel to co-operate with complainant in the defense of the actions thus brought, and this failure is characterized as a fraud inducing the making of the contract of insurance. Obviously it was not. At most it was a failure to comply with the terms of the contract *Page 49 
after its making, and if this breach constituted a defense to the claims of the defendants, it could be pleaded in the actions at law.
The bill should have been dismissed for want of jurisdiction, and upon this ground the decree of dismissal is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.